Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 11 and 16 and with respect to the prior art, the closest prior art of record does teach or fairly suggest (by itself or in combination) a method, a computing device and one or more non-transitory computer-readable media as claimed.
Specifically the prior art of record does not disclose a method that allows a second user computing device to initiate usage of a physical property item requested by such second user, wherein the physical property item corresponds to a computational resource available through the P2P  network.  The prior art of record of record, alone or in combination, does not teach or fairly suggest “registering the second user computing device by adding a third new block to the blockchain, wherein the third new block includes information to allow the second user computing device to initiate usage of the first physical property item and wherein the second user computing device is one of a plurality of user computing devices that can initiate usage of the first physical property item.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant’s arguments, see Remarks, filed 10/18/2021, with respect to 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  The rejections of claims 1-20 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0050541 A METHOD AND SYSTEM FOR SECURING COMPUTER SOFTWARE USING A DISTRIBUTED HASH TABLE AND A BLOCKCHAIN- The present disclosure relates to blockchain technology, security mechanisms and asset transfer. It is particularly suited for use as a mechanism for securing digital assets such as computer software and authorizing/controlling access to the asset (eg computer software) using a distributed hash table and a peer-to-peer distributed ledger (eg blockchain).
US 10,956,614 Expendable Access Control- The present disclosure relates to computing resources access control. In particular, it relates to access computing resources using a blockchain data structure.
US 10,742,313- System To Optimize Allocation And Usage Of Resources, Goods, And Services Among Nodes In A Cluster Of Nodes And A Method For The Optimal And Transparent Exchange Of Resources, Goods, And Services Among Nodes In A Cluster Of Nodes-  Embodiments of the invention described in this specification relate generally to value chain resource allocation and provisioning of goods and services, and more particularly, to a system to optimize allocation and usage of resources, goods, and services among nodes in a cluster of nodes and a method for optimal and transparent exchange of resources, goods, and services among nodes in a cluster of nodes (e.g., nodes in a value chain) and for managing smart contracts between interested parties.
US 10,853,750 Controlled Resource Provisioning In Distributed Computing Environments- (2) The present disclosure invention relates to the provision of resources. In particular, it relates to the provision of resources in distributed computing environments.
Mendiboure, L., Chalouf, M. A., & Krief, F. (2018). Towards a blockchain-based SD-IoV for applications authentication and trust management doi:http://dx.doi.org/10.1007/978-3-030-05081-8_19- 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689